CaSe: 1:18-cr-OO484 Doc_ument #: 6 Filed: 11/08/18 Page 1 of 19 Page|D #:24

 

UNITED sTATEs nisTRICT COURT shef- J, ,! _,` j
NORTHERN DIsTRICT or ILLINOIS flawed S;E§;jj _{-E§jer;»»@. g

<.i;f:, ;"l "." *.__ agri”
EASTERN DIVISION -"'~‘F:ch COUH,
UNITED STATES OF AMERICA.
No. 18 CR 484
V.
Judge Rubén Castillo
VICENTE ZAMBADA NIEBLA
PLEA AGREEMENT

1. This Plea Agreement between the United States Attorney for the
Northern District of lllinois, JOHN R. LAUSCH, JR., and defendant VICENTE
ZAMBADA NIEBLA, and his attorney, FRANK PEREZ, is made pursuant to Rule 11
of the Federal Rules of Crirninal Procedure. The parties to this Agreement have
agreed upon the following:

Charges in This Case

2. The indictment in this case charges defendantwith conspiring to (a)
knowing and intentionally import in excess of five kilograms of cocaine into the
United States, in Violation of Title 21, United States Code, Sections 952 and 960, and
(b) manufacture and distribute in excess of five kilograms of cocaine, intending and
knowing that such substance Would be unlawfully imported into the United States,
in Violation of Title 21, United States Code, Sections 959(a) and 960, in Violation of
Title 21, United States Code, Section 963.

3. Defendant has read the charges against him contained in the

indictment, and those charges have been fully explained to him by his attorney

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 2 of 19 Page|D #:25

4. Defendant fully understands the nature and elements of the crimes with
which he has been charged.

Charge to VVhich Def'endant IS Pleading Guiltv

5. By this Plea Agreement, defendant agrees to enter a Voluntary plea of
guilty to the indictment, which charges defendant with conspiring to (a) knowing and
intentionally import in excess`of` five kilograms of cocaine into the United States, in
Violation of Title 21, United States Code, Sections 952 and 960, and (b) manufacture
and distribute in excess of five kilograms of cocaine, intending and knowing that such
substance Wonld be uniawfully imported into the United States, in violation of Title
21, United States Code, Sections 959(a) and 960, in violation of Title 21, United States
Code, Ssction 963.

Factual Basis

6. Defendant Will plead guilty because he is in fact guilty of the charge
contained in the indictment ln pleading guilty, defendant admits the following facts
and that those facts establish his guilt beyond a reasonable doubt:

Beginning in or about 1992, and continuing until in or about January 2003, in
Mexico and elsewhere, defendant VICENTE ZAMBADA NIEBLA, ismael Zambada
Garcia (a/k/a “Mayo”), Javier Torres FeliX, Joaquin Guzman Loera, and others known
and unknown, did unlawfully, knowingly, and intentionally combine, conspire,
confederate and agree to commit the following offenses against the United States: (1)

unlawfully, knowingly and intentionally import five kilograms or more of a mixture

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 3 of 19 Page|D #:26

and substance containing a detectable amount of cocaine, a Schedule ll Controlled
Substance, into the United States from the Republic of Mexico and the Republic of
Coiornbia, in violation of Title 21, United States Code, Sections 952 and 960, and (2)
manufacture and distribute five kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule ll Controiled Substance,
intending and knowing that such substance would be unlawfully imported into the
United States, in violation of Title 21, United States Code, Sections 959 and 960.

Specifically, between approximately 1992 and 2003, Zambada Niebla agreed to
work with lsmael Zambada Garcia, Javier Torres Felix, Joaquin Guzman Loera, and
others to transport ton quantities of` cocaine from Colombia to lVlexico, where it was
then illegally imported into the United States for distribution in furtherance of the
conspiracy, Zambada Niebla served as a top lieutenant to his father, Zambada-
Garcia, and during the conspiracy, Zambada Niebla participated in, among other
things, unloading the tonnage quantities of cocaine sent from Colombia from ships
off of the Mexican coast. Zambada Niebla also participated in verifying the quantities
of cocaine delivered to himself and his co-conspirators, and in the transportation of
the drugs from Mexico into the United States.

Zambada Niebla acknowledges that, during the course of the conspiracy and
in his role as a top lieutenant for his father, he managed and supervised in excess of

five other individuals working on his and his co-conspirators’ behalf

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 4 of 19 Page|D #:27

Zambada Niebla was aware that Zambada~Garcia, Torres-Felix, Guzman l
Loera, and others used various methods, including but not limited to, private aircraft,
submarines, and go-fast boats to transport cocaine from Colombia to Mexico and then
into the United States. Defendant admits that both he and his father, as well as other
members of the Sinaloa Cartel, were protected by the ubiquitous presence of weapons.
Zambada Niebla himself had constant protection provided by bodyguards who
possessed numerous military-caliber weapons Zambada Niebla also admits that that
he and his co~conspirators, including his father, used violence and made credible
threats of Violence both to rival cartels and to law enforcement within the Mexican
government for the purpose of facilitating their organization’s narcotics trafficking
business

Zambada Niebla acknowledges that, during the course of the conspiracy, the
quantity of cocaine he distributed on his own behalf and that of his co-conspirators
involved thousands of kilograms, and well exceeded 450 kilograms Zambada Niebla
also acknowledges that, at the time he helped to distribute the cocaine, he knew that
it would be imported into and sold in the United States.

7. The foregoing facts are set forth solely to assist the Court in determining
whether a factual basis exists for Zambada Niebla’s plea of guilty, and are not
intended to be a complete or comprehensive statement of all the facts within Zambada

Niebla’s personal knowledge regarding the charged crimes and related conduct.

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 5 of 19 Page|D #:28

Maximum Statutorv Penalties
8. Defendant understands that the charge to which he is pleading guilty
carries the following statutory penalties:

a. A maximum sentence of life imprisonment, and a statutory
mandatory minimum sentence of 10 years. Pursuant to Title 18, United States Code,
Section 3561, defendant may not be sentenced to a term of probation for this offense.
This offense also carries a maximum fine of $10,000,000. Defendant further
understands that the judge also must impose a term of supervised release of at least
five years, and up to any number of years, including life.

b. Pursuant to Title 18, United States Code, Section 3013, defendant
will be assessed $'100 on the charge to which he has pled guilty, in addition to any
other penalty imposed.

Sentencing Guidelines Calculations

 

9. Defendant understands that in determining a sentence, the Court is
obligated to calculate the applicable Sentencing Guidelines range, and to consider
that range, possible departures under the Sentencing Guidelines, and other
sentencing factors under 18 U.S.C. § 3553(a), which include: (i) the nature and
circumstances of the offense and the history and characteristics of the defendant; (ii)
the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment for the offense, afford adequate

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 6 of 19 Page|D #:29

deterrence to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (iii) the
kinds of sentences available; (iv) the need to avoid unwarranted sentence disparities
among defendants with similar records who have been found guilty of similar
conduct; and (v) the need to provide restitution to any victim of the offense

10. For purposes of calculating the Sentencing Guidelines, the parties agree
on the following points:

a. Applioable Guidelines. The Sentencing Guidelines to be
considered in this case are those in effect at the time of the offense The following
statements regarding the calculation of the Sentencing Guidelines are based on the
November 2002 Gu`i'delines Manual.

b. Off`ense Level Calculations.

i. The base offense level is 38, pursuant to Guideline
§§ 2D1.1(a)(3) and 2D1.1(c)(1), because the offense involved more than 150 kilograms
of cocaine.

ii. _ The offense level should be increased by two levels,
pursuant to Guideline § 2D1.1(b)(1), because a firearm was possessed in connection
with the offense.

iii. The offense level`should be increased two levels, pursuant

to Guideline § 2D1.1(b)(2), because the offense involved importation of a controlled

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 7 of 19 Page|D #:30

substance in which an aircraft other than la regularly scheduled commercial air
carrier was used to import or export the controlled substance

iv. The offense level should be increased by four levels,
pursuant to Guideline § 3B1.1(a), because the defendant was an organizer or leader
of a criminal activity that involved five or more participants or was otherwise
extensive

v. Defendant has clearly demonstrated a recognition and
affirmative acceptance of personal responsibility for his criminal conduct. lf the
government does not receive additional evidence in conflict with this provision, and
if defendant continues to accept responsibility for his actions within the meaning of
Guideline § 3E1.1(a), including by furnishing the United States Attorney’s Office and
the Prob ation Office with all requested financial information relevant to his ability to
satisfy any fine that may be imposed in this case, a two-level reduction in the offense
level is appropriate

vi. ' In accord with Guideline § 3E1.1(b), defendant has timely
notified the government of his intention to enter a plea of guilty, thereby permitting
the government to avoid preparing for trial and permitting the Court to allocate its
resources efficiently Therefore, as provided by Guideline § 3E1.1(b), if the Court
determines the offense level to be 16 or greater prior to determining that defendant
is entitled to atwo-level reduction for acceptance of responsibility, the government

will move for an additional one-level reduction in the offense level.

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 8 of 19 Page|D #:31

c. Criminal History Category. With regard to determining
defendant’s criminal history points and criminal history category, based on the facts
now known to the government, defendant’s criminal history points equal Zero and
defendant’s criminal history category is I.

e. Anticipated Advisory Sentencing Guidelines Range.
Therefore, based on the facts now known to the government, the anticipated offense
level is 43, which, when combined with the anticipated criminal history category of I,
results in an anticipated advisory sentencing guidelines range of life imprisonment,
in addition to any supervised release and fine the Court may impose Defendant also
acknowledges that he is subject to a statutory minimum sentence of 10 years’
imprisonment

f. Defendant and his attorney and the government acknowledge
that the above guidelines calculations are preliminary in nature, and are non-binding
predictions upon which neither party is entitled to rely. Defendant understands that
further review of the facts or applicable legal principles may lead the government to
conclude that different or additional guidelines provisions apply in this case.
Defendant understands that the Probation Office will conduct its own investigation
and that the Court ultimately determines the facts and law relevant to sentencing,
and that the Court’s determinations govern the final guideline calculation.
Accordingly, the validity of this Agreement is not contingent upon the probation

officer’s or the Court’s concurrence with the above calculations, and defendant shall

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 9 of 19 Page|D #:32

not have a right to withdraw his plea on the basis of the Court’s rejection of these
calculations
g. Both parties expressly acknowledge that this Agreement is not
governed by Fed. R. Crim. P. 11(c)(1)(B), and that errors in applying or interpreting
any of the sentencing guidelines may be corrected by either party prior to sentencing
The parties may correct these errors either by stipulation or by a statement to the
Probation Office or the Court, setting forth the disagreement regarding the applicable
provisions of the guidelines The validity of this Agreement will not be affected by
such corrections, and defendant shall not have a right to withdraw his plea, nor the
government the right to vacate this Agreement, on the basis of such corrections
Cooperation
11. l)efendant agrees he will fully and truthfully cooperate in any matter in
which he is called upon to cooperate by a representative of the United States
Attorney’s Office for the Northern District of Illinois or the Narcotics and Dangerous q
Drug Section. This cooperation shall include providing complete and truthful
information in any investigation and pre-trial preparation and complete and truthful
testimony in any criminal, civil, or administrative proceeding Defendant agrees to
the postponement of his sentencing until after the conclusion of his cooperation
Agreements Relating to Sentencing
12. At the time of sentencing, the government shall make known to the

sentencing judge the extent of defendant’s cooperation lf the government determines

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 10 of 19 Page|D #:33

that defendant has continued to provide full and truthful cooperation as required by
this Agreement, then the government shall move the Court, pursuant to Guideline
§ 5K1.1, to depart downward from the low end of the applicable guideline Defendant
shall be free to recommend any sentence Defendant understands that the decision to
depart from the applicable guideline range-and statutory minimum sentence rests
solely with the Court. Defendant further understands that the government reserves
the right to make whatever recommendation it deems appropriate regarding the
extent of any downward departure

13. If the government does not move the Court, pursuant to Guideline
§ 5K1.1, to depart from the applicable guideline range, as set forth above, the
preceding paragraph of this Agreement will be inoperative both parties shall be free
to recommend any sentence, and the Court shall impose a sentence taking into
consideration the factors set forth in 18 U.S.C. § 3553(a) as well as the Sentencing
Guidelines, and the statutory minimum sentence Defendant may not withdraw his
plea of guilty because the government has failed to make a motion pursuant to
ounqu § 5x1.1 or 13 U.s.c. § 3553£@).

14. lt is understood by the parties that the sentencing judge is neither a
party to nor bound by this Agreement and may impose a sentence up to the maximum
penalties as set forth above and subject to the statutory minimum penalty. Defendant

further acknowledges that if the Court does not accept the sentencing

10

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 11 of 19 Page|D #:34

recommendation of the parties, defendant will have no right to withdraw his guilty
plea.

15. Defendant agrees to pay the special assessment of $100 at the time of
sentencing with a cashier’s check or money order payable to the Clerk of the U.S.
District Court.

16. After sentence has been imposed on the indictment to which defendant
pleads guilty to as agreed herein, and in light of the fact that defendant has agreed
not to contest the entry of a forfeiture judgment in the amount of $1,373,415,000 in
United Stoztes U. Vicentc Zambada-Niebla (09 CR 383, J. Castillo), the government
will move to dismiss the forfeiture allegation in this case

Acknowledgments and Waivers Regarding Plea of Guiltv
Nature of Agreement

17. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regarding defendant’s '
criminal liability in case 18 CR 484.

18. This Agreement concerns criminal liability only. Except asexpressly set
forth in this Agreementj nothing herein shall constitute a limitation, waiver, or
release by the United States or any of its agencies of any administrative or judicial
civil claim, demand, or cause of action it may have against defendant or any other
person or entity. The obligations of this Agreement are limited to the United States

Attorney’s Office for the Northern District of lllinois and cannot bind any other

11

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 12 of 19 Page|D #:35

federal, state, or local prosecuting, administrative or regulatory authorities, except
as expressly set forth in this Agreement.
Waiver of Rights
19, Defendant understands that by pleading guilty he surrenders certain
rights, including the following:

a. Trial rights Defendant has the right to persist in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public
and speedy trial.

i. The trial could be either a jury trial or a trial by the judge
sitting without a jury. However, in order that the trial be conducted by the judge
sitting without a jury, defendant, the government, and the judge all must agree that
the trial be conducted by the judge without a jury.

ii. lf the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at random. Defendant and his attorney
would participate in choosing the jury by requesting that the Court remove
prospective jurors for cause where actual bias or other disqualification is shown, or
by removing prospective jurors without cause by exercising peremptory challenges

iii. lf the trial is a jury trial, the jury would be instructed that
defendant is presumed innocent, that the government has the burden of proving
defendant guilty beyond a reasonable doubt, and that the jury could not convict him

unless, after hearing all the evidence, it_ was persuaded of his guilt beyond a

12

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 13 of 19 Page|D #:36

reasonable doubt and that it was to consider each count of the indictment separately.
The jurywould have to agree unanimously as to each count before it could return a
verdict of guilty or not guilty as to that count.

iv. If the trial is held by the judge without a jury, the judge
would find the facts and determine, after hearing all the evidence, and considering
each count separately, whether or not the judge was persuaded that the government
had established defendant’s guilt beyond a reasonable doubt. l

v. At a trial, whether by a jury or a judge, the government
would be required to present its witnesses and other evidence against defendant
Defendant would be able to confront those government witnesses and his attorney
would be able to cross-examine them.

vi. At a trial, defendant could present witnesses and other
evidence in his own behalf. lf the witnesses for defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
Court. A defendant is not required to present any evidence

vii. At a trial, defendant would have a privilege against self-
incrimination so that he could decline to testify, and no inference of guilt could be
drawn from his refusal to testify. lf defendant desired to do so, he could testify in his
own behalf.

b. Waiver of appellate and collateral rights Defendant further

q understands he is waiving all appellate issues that might have been available if he

13

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 14 of 19 Page|D #:37

had exercised his right to trial. Defendant is aware that Title 28, United States Code,
Section 1291, and Title 18, United States Code, Section 3742, afford a defendant the
right to appeal his conviction and the sentence imposed. Acknowledging this, if the
government makes a motion at sentencing for a downward departure pursuant to
Guideline § 5K1.1, defendant knowingly waives the right to appeal his conviction,
any pre-trial rulings by the Court, and any part of the sentence (or the manner in
which that sentence was-determined), including any term of imprisonment and fine
within the maximums provided by law, and including any order of forfeiture, in
exchange for the concessions made by the United States in this Agreement. ln
addition, if the government makes a motion at sentencing for a downward departure
pursuant to Guideline §5K1.1, defendant also waives his right to challenge his
conviction and sentence, and the manner in which the sentence was determined, in
any collateral attack or future challenge including but not limited to a motion
brought under Title 28, United States Code, Section 2255. The waiver in this
paragraph does not apply to a claim of involuntariness or ineffective assistance of
counsel, nor does it prohibit defendant from seeking a reduction of sentence based
directly on a change in the law that is applicable to defendant and that, prior to the
filing of defendant’s request for relief, has been expressly made retroactive by an Act

of Congress, the Supreme Court, or the United States Sentencing Commission.

14

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 15 of 19 Page|D #:38

20. Defendant understands that by pleading guilty he is waiving all the
rights set forth in the prior paragraphs Defendant’s attorney has explained those
rights to him, and the consequences of his waiver of those rights

Presentence Investigation Report/POSt-Sentence Supervision

21. Defendant understands that the United States Attorney’s Office in its
submission to the Probation Office as part of the Pre-Sentence Report and at
sentencing shall fully apprise the District Court and the Probation Office of the
nature, scope, and extent of defendant’s conduct regarding the charges against him,
and related matters The government will make known all matters in aggravation
and mitigation relevant to sentencing, including the nature and extent of defendant’s
cooperation

22. Defendant agrees to truthfully and completely execute a Financial
Statement (with supporting documentation) prior to sentencing, to be provided to and
shared among the Court, the Probation Office, and the United States Attorney’s
Of§ce regarding all details of his financial circumstances, including his recent income
tax returns as specified by the probation officer. Defendant understands that
providing false or incomplete information, or refusing to provide this information,
may be used as a basis for denial of a reduction for acceptance of responsibility
pursuant to Guideline §3E1.1 and enhancement of his sentence for obstruction of '
justice under Guideline § 3C1.1, and may be prosecuted as a violation of Title 18,

United States Code, Section 1001 or as a contempt of the Court.

15

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 16 of 19 Page|D #:39

23. For the purpose of monitoring defendant’s compliance with his l
obligations to pay a fine during any term of supervised release to which defendant is
sentenced, defendant further consents to the disclosure by the IRS to the Probation
Office and the United States Attorney’s Office of defendant’s individual income tax
returns (together with extensions correspondence and other tax information) filed
subsequent to defendant’s sentencing, to and including the final year of any period of
supervised release to which defendant is sentenced Defendant also agrees that a
certified copy of this Agreement shall be sufficient evidence of defendant’s request to
the IRS to disclose the returns and return information as provided for in Title 26,
United States Code Section 6103(b).

M

24. Defendant agrees to cooperate with the United States Attorney’s Office
in collecting any unpaid fine for which defendant is liable including providing
financial statements and supporting records as requested by the United States
Attorney’s Office 7

25. Based on defendant’s complete and continuing cooperation, the
government agrees to take all appropriate measures, in its sole discretion, to address
any serious security concerns that might arise affecting the defendant or his family
as a result of his cooperation Additionally, if the Defendant requests, and in the
judgment of this Office the request is reasonable this Office will recommend to other

offices in the U.S. Government that the defendant and, if appropriate his family

16

 

CaSe: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 17 of 19 Page|D #:40

members, be allowed to remain permanently in the United States through
appropriate means Defendant understands that this Office has authority only to
recommend such a course of action and that the final decision whether to grant such
relief rests within other offices of the Department of Justice and with other agencies
of the U.S. government, which will make their independent decision in accordance
with applicable law, policy, and procedures

26. Subject to paragraph 25 above defendant recognizes that pleading
guilty may have consequences with respect to his immigration status if he is not a
citizen of the United States. Under federal law, a broad range of crimes are removable
offenses, including the offense to which defendant is pleading guilty. Indeed, because
defendant is pleading guilty to an offense that is an “aggravated felony” as that term
is defined in Title 8, United States Code, Section 1101(a)(43), removal is
presumptively mandatory. Removal and other immigration consequences are the
subject of a separate proceeding, however, and defendant understands that no onel
including his attorney or the Court, can predict to a certainty the effect of his
conviction on his immigration status Defendant nevertheless affirms that he wants
to plead guilty regardless of any immigration consequences that his guilty plea may
entail, even if the consequence is his automatic removal from the United States.

Conclusion
27. _ Defendant understands that this Agreement will be filed with the Court,

will become a matter of public record, and maybe disclosed to any person

17

 

Case: 1:18-cr-OO484 Document #:_6 Filed: 11/08/18 Page 18 of 19 Page|D #:41

28. Defendant understands that his compliance with each part of this
Agreement extends throughout the period of his sentence and failure to abide by any
' term of the Agreement is a violation of the Agreement. Defendant further
understands that in the event he violates this Agreement, the government, at its
option, may move to vacate the Agreement, rendering it null and void, and thereafter
prosecute defendant not subject to any of the limits set forth in this Agreement, or
may move to resentence defendant or require defendant’s specific performance of this
Agreement. Defendant understands and agrees that in the event that the Court
permits defendant to withdraw from this Agreement; or defendant breaches any of
its terms and the government elects to void the Agreement and prosecute defendant,
any prosecutions that are not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement may be commenced against defendant in
accordance with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement of such
prosecutions

29. Should the judge refuse to accept defendant’s plea of guilty, this
Agreement shall become null and void and neither party will be bound to it.

30. Defendant and his attorney acknowledge that no threats, promises, or
representations have been made nor agreements reached, other than those set forth

in this Agreement, to cause defendant to plead guilty.

18

 

Case: 1:18-cr-OO484 Document #: 6 Filed: 11/08/18 Page 19 of 19 Page|D #:42

31. Defendant acknowledges that he has read this Agreernent and carefully
reviewed each provision with his attorneys Defendant further acknowledges that he
understands and voluntarily accepts each and every term and condition of this

Agreement.

Aessso Tms DATE ll lt l?/Ol€`t

lewlldv\

 

(.joHN s LAUscH/JR./l
United States Attorney

f/Lj%%/WL

 

 

ERIKA L. CSICSILA ALVlN l\/llCHAELSON

Assistant U.S. Attorney Attorney for Defendant

 

 

FrlANK Psssz
Attorney for Defendant

19

 

